DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Objections
Claim 6 is objected to because of the following informalities:  Line 1 recites “the distal tip fluidly” and should recite --the distal tip is fluidly--.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim(s) 1-4, 6-13 and 15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 6,626,861 B1 to Hart et al. (Hart) in view of US 2005/0096647 A1 to Steinke et al. (Steinke).
Regarding claims 1-3, Hart teaches a medical device (10), comprising an elongate body (12) including a proximal portion (Col. 3, lines 8-11) and a distal portion (Col. 3, lines 8-11), a guidewire lumen (18) moveably disposed within a portion of the elongate body (Col. 6, lines 19-20), the guidewire lumen including a proximal end and a distal end (Col. 6, lines 10-15), a tip portion (30) at a distal end of the guidewire lumen (see for example Figs. 3-5), the tip portion defining a cavity (see for example Figs. 3-5), a shaping element (36), at least a portion of the shaping element coupled to the guidewire lumen (see for example Fig. 3-5), and an actuating mechanism (not shown) that may be coupled to both the catheter tube and the inner member in order to facilitate 
However, Hart is silent with respect to the actuating mechanism being a pull wire or an actuator element mechanically coupled to the pull wire.
Steinke teaches an analogous device to that of Hart which teaches that radial expansion of a basket (76) is illustrated by movement (71) of inner catheter body (18) relative to body (14) and that expansion can be effected by a pull wire or the like ([0084]).  It would have been obvious to one having ordinary skill in the art before the invention was made to have used a pull wire as taught by Steinke as an obvious matter of engineering design choice.
Regarding claim 4, the combination teaches the medical device of claim 1 as well as Hart further teaching wherein the shaping element is constructed from a single material (Col. 7, lines 25-29).
Regarding claim 6, the combination teaches the medical device of claim 1 as well as Hart teaching wherein the cavity within the distal tip is fluidly isolated from the shaping element (the shaping element 36 is outside the balloon 22 and Col. 6, lines 56-58 states “a fluid may be passed through inner tubular member 18 and through the opening 34 to inflate, or alternatively deflate the balloon 22”).

Regarding claim 8, the combination teaches the medical device of claim 7 as well as Hart teaching wherein the cavity at the tip portion at the distal end of the guidewire lumen is in fluid communication with the fluid injection lumen (see for example Figs. 3-5).
Regarding claim 9 and 11, Hart teaches a medical device (10), comprising an elongate body (12) including a proximal portion (Col. 3, lines 8-11) a distal portion (Col. 3, lines 8-11), and a fluid injection lumen (32) at least partially disposed within the elongate body, a guidewire lumen (18) moveably disposed within a portion of the elongate body (Col. 6, lines 19-20), the guidewire lumen including a proximal end and a distal end (Col. 6, lines 10-15), a tip portion (30) at a distal end of the guidewire lumen (see for example Figs. 3-5), the tip portion defining a cavity that is in fluid communication with the fluid injection lumen (see for example Figs. 3-5), a shaping element (22), a portion of the shaping element coupled to the guidewire lumen (see for example Fig. 3-5) and in fluid communication with the fluid injection lumen (Col. 6, lines 56-58), and an actuating mechanism (not shown) that may be coupled to both the catheter tube and the inner member in order to facilitate their relative movement and may include any apparatus and method of moving a first shaft relative to a second shaft or otherwise actuating the surgical device (10) as is known to those of skill in the art (Col. 8, lines 4-9).  The actuating mechanism of Hart is configured to transition the shaping element into at least a first geometric configuration and a second geometric 
However, Hart is silent with respect to the actuating mechanism being a pull wire or an actuator element mechanically coupled to the pull wire.
Steinke teaches an analogous device to that of Hart which teaches that radial expansion of a basket (76) is illustrated by movement (71) of inner catheter body (18) relative to body (14) and that expansion can be effected by a pull wire or the like ([0084]).  It would have been obvious to one having ordinary skill in the art before the invention was made to have used a pull wire as taught by Steinke as an obvious matter of engineering design choice.
Regarding claim 10, the combination teaches the medical device of claim 9 as well as Hart teaching wherein the first geometric configuration is an elongated substantially cylindrical shape (see for example Fig. 3) and the second configuration includes a substantially spherical shape (see for example Figs. 4-5).
Regarding claim 12, the combination teaches the medical device of claim 9 as well as Hart teaching wherein the shaping element is biased toward the first geometric configuration (The initial configuration is the collapsed configuration for insertion into the vascular conduit.  The actuation transitions the shaping element from the collapsed configuration to the expanded configuration, and without the actuation the shaping element would remain in the collapsed configuration.  Therefore, the shaping element is biased towards the first geometric configuration, i.e. the collapsed configuration.  See Col. 3, line 60-Col. 4, line 8).

Regarding claim 15, the combination teaches the medical device of claim 9 as well as wherein the shaping element is slidably disposed to the guidewire lumen (Col. 6, lines 25-58 and Figs. 3-5).
Claim(s) 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hart and Steinke as applied to claim 9 above, and further in view of US 5,255,679 to Imran (Imran).
Regarding claim 14, Hart in view of Steinke teaches the medical device of claim 12, but not specifically wherein the pull wire is moveable in a proximal direction and a distal direction, movement of the pull wire in the proximal direction configures the shaping element in the first geometric configuration and movement of the pull wire in the distal direction configures the shaping element in the second configuration.  Imran teaches an analogous device to that of Hart and Steinke as well as a push-pull element that is pulled proximally of the tubular member causing expansion of the active element and pushed distally of the tubular member to cause collapse of the active member (Col. 2, lines 28-39).
Claim(s) 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hart and Steinke as applied to claim 9 above, and further in view of US 2004/0220560 A1 to Briscoe (Briscoe).
.
Claim(s) 5 and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hart and Steinke as applied to claims 1 and 9 above, and further in view of US 6,640,120 B1 to Swanson et al. (Swanson).
Regarding claims 5 and 16, Hart in view of Steinke teaches the medical device of claims 1 and 9, but not wherein at least a portion of the shaping element is electrically conductive and configured to map electrical properties of a tissue.  Swanson teaches an analogous device to that of Hart as well as multi-functional electrodes (48) that may map, pace and/or ablate that are located on an expandable body (18).  It would have been obvious to one having ordinary skill in the art before the invention to have included the electrodes of Swanson so as to provide for the use of single probe thus eliminating excessive time-consumption and discomfort (Col. 14, lines 1-17).
Allowable Subject Matter
Claim 20 is allowed.
s 18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN E SMITH whose telephone number is (571)270-5845. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571)272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KAITLYN E SMITH/Primary Examiner, Art Unit 3794